Citation Nr: 9922354	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  94-34 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a gunshot wound of 
the right wrist and hand, with injury to Muscle Group VIII, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
gunshot wound to the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to 
November 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.

These claims were previously before the Board and were the 
subject of an October 1997 remand, which requested that the 
RO adjudicate the veteran's claim pursuant to the amended 
regulations for the rating of gunshot wounds.  That 
development has been completed and this claim is again before 
the Board.

The veteran has also filed a claim of entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities.  However, that claim has not been adjudicated 
by the RO and the veteran has not perfected an appeal on that 
issue.  As that claim is not before the Board, it is referred 
to the RO for the appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's gunshot wound of the right wrist and hand, 
with injury to Muscle Group VIII, is productive of no more 
than moderate disability.

3.  The veteran's gunshot wounds to the knees are productive 
of degenerative changes of both knees, shown on X-ray 
evidence, with no limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating, 
greater than 10 percent, for a gunshot wound of the right 
wrist and hand, with injury to Muscle Group VIII, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, § 4.71, 4.71a, 4.73, Diagnostic Codes 5003, 5010, 5308 
(1998).

2.  The criteria for entitlement to an increased rating of 10 
percent, but not greater, for a gunshot wound to the right 
knee and the criteria for entitlement to an increased rating 
of 10 percent, but not greater, for a gunshot wound of the 
left knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.71, 4.71a, 4.118, Plate II, Diagnostic 
Codes 5003, 5010, 5256-5261, 7800-7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.


I.  Entitlement to an increased rating for a gunshot wound of 
the right wrist and hand, with injury to Muscle Group VIII, 
currently evaluated as 10 percent disabling.

The veteran contends that his gunshot wound of the right 
wrist and hand, with injury to Muscle Group VIII, is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and his claim is denied.

The veteran established service connection for a gunshot 
wound of the right wrist and hand, with injury to Muscle 
Group VIII, by means of a March 1947 rating decision, which 
assigned a 20 percent disability rating.  That disability 
rating was reduced to 10 percent by means of an April 1949 
rating decision.  That rating was continued by a July 1993 
rating decision, which is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  Gunshot wounds with injury to Muscle Group VIII 
are evaluated pursuant to the criteria found in Diagnostic 
Code 5308 of the Schedule.  38 C.F.R. § 4.73 (1998).  Under 
those criteria, a rating of 10 percent is warranted where the 
evidence shows moderate disability.  A rating of 20 percent 
is warranted where the evidence shows moderately severe 
disability.  38 C.F.R. § 4.73 (1998).  The terms "mild," 
"moderate," and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (1998).  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

The criteria for the evaluation of gunshot wounds provide 
that an open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows:

(1) Slight disability of muscles:  (i) 
Type of injury: Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint:  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability.  (iii) Objective findings:  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.

(2) Moderate disability of muscles:  (i) 
Type of injury:  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint:  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings:  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles:  (i) Type of injury:  Through 
and through or deep penetrating wound by 
small high velocity missile or large low 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  
(ii) History and complaint:  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability and, if 
present, evidence of inability to keep up 
with work requirements.  (iii) Objective 
findings:  Entrance and (if present) exit 
scars indicating track of missile through 
one or more muscle groups.  Indications 
on palpation of loss of deep fascia, 
muscle substance, or normal firm 
resistance of muscles compared with sound 
side.  Tests of strength and endurance 
compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles:  (i) 
Type of injury:  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint:  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability, worse 
than those shown for moderately severe 
muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings:  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56 (1998).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

The evidence shows that the veteran was wounded in action in 
Germany or Belgium on January 15, 1945, sustaining a through-
and-through machine gun bullet wound in the right wrist.  The 
wound was debrided on January 16, 1945.  X-rays showed no 
fracture of any of the bones of the hand or wrist.  The wound 
was described as a small perforation wound in the lateral 
surface of the hand of one centimeter in diameter.  The 
veteran was unable to completely flex the fingers of the 
hand, and there was some swelling of the fingers.  By January 
26, 1945, the veteran had regained full motion of all 
fingers, with some aching when working with the right hand.  
On January 31, 1945, the veteran reported full motion of the 
fingers with some weakness remaining.  On March 1, 1945, the 
veteran reported an aching wrist when doing heavy lifting.

A February 1997 VA examination, which is the most recent 
evaluation of the veteran's gunshot wound of the right wrist 
and hand for rating purposes, notes that the veteran was 71 
years old and had retired at age 51.  The veteran complained 
of trouble holding things with his right hand for the 
previous several years, with an inability to shave due to 
this.  He was still able to comb his hair and use his hand to 
drink a cup of coffee and to cleanse himself after a bowel 
movement.  He used Tylenol when his joints ached.  
Examination of the hands and wrists showed no definite 
swelling, redness, or tenderness.  The veteran could palmar 
flex both right and left hands 60 degrees.  He could 
dorsiflex both hands 80 degrees and medially deviate both 
hands 10 degrees.  He could laterally deviate the right hand 
25 degrees and the left hand 30 degrees.  He had a good grip 
bilaterally, and supination and pronation of both forearms 
was normal.  X-rays of the right wrist showed minimal 
degenerative changes of the intercarpal joints, with absence 
of the styloid process of the ulna.  The examiner diagnosed a 
gunshot wound of the right wrist, with minimal degenerative 
changes and absence of the styloid process of the ulna, with 
no major functional disability.

The Board finds that the veteran's gunshot wound of the right 
hand and wrist is of no more than moderate severity, and that 
an increased rating is not warranted.  The regulations 
provide that a through-and-through missile wound with muscle 
injury may be no less than moderate.  The Board notes that 
the veteran has complained of loss of grip strength and 
trouble holding things in his right hand.  However, the Board 
finds that the veteran's complaints are adequately 
compensated by the current rating for moderate disability.  
Although the veteran was hospitalized at the time of the 
gunshot wound for approximately 15 days, the Board finds that 
period did not constitute a prolonged period.  Furthermore, 
the Board finds that although a debridement was performed, 
the current evidence does not show residuals of the 
debridement.  There is no evidence of any inability to keep 
up with work requirements.  The evidence does not show loss 
of muscle mass, substance, or firm resistance, nor does the 
evidence show any muscle atrophy.  The evidence does not 
provide objective tests demonstrating clear evidence of 
impairment of strength or endurance.  The veteran had a good 
grip bilaterally at the February 1997 examination.  However, 
the veteran does have consistent complaints of loss of grip 
strength and ability to hold objects in the hand, although 
retaining the ability to drink coffee, comb his hair, and 
cleanse himself after a bowel movement.  The Board finds that 
level of impairment more nearly approximates the criteria for 
a moderate disability.  The veteran's main complaints are a 
loss of power, fatigue, and impairment of grip coordination.  
However, these complaints, with minimal physical findings on 
examination, are not sufficient to elevate the veteran's 
disability to a level greater than moderate.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 10 
percent is not warranted for the veteran's gunshot wound of 
the right wrist and hand, with injury to Muscle Group VIII.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for a gunshot wound of the right wrist and hand, with injury 
to Muscle Group VIII, are not met.  The veteran's claim is 
therefore denied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, § 4.71, 4.71a, 4.73, Diagnostic Codes 5003, 
5010, 5308 (1998).


II.  Entitlement to an increased (compensable) rating for a 
gunshot wound to the knees.

The veteran contends that his gunshot wound to the knees is 
more severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are supported by the evidence, and 
an increased rating of 10 percent is granted for each knee.

The veteran established service connection for residuals of a 
gunshot wound to the knees, bilateral, by means of a March 
1947 rating decision, which assigned a noncompensable 
disability rating.  That rating was continued by a July 1993 
rating decision, which is the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  The veteran's gunshot wound to the knees has 
been evaluated pursuant to the criteria for scars found in 
Diagnostic Code 7805 of the Schedule.  38 C.F.R. § 4.118 
(1998).  Under those criteria, scars are rated for the 
limitation of function caused to the affected part.  
38 C.F.R. § 4.118 (1998).

The evidence shows that the veteran sustained shrapnel wounds 
of the left knee on August 12, 1944, at Aachen, Germany, and 
that he sustained shrapnel wounds of the right knee on 
November 9, 1944, in Germany.  The veteran's service record 
shows that he was returned to duty status with a sulfa powder 
dressing following the second wound.

A February 1997 VA examination notes that the veteran was 71 
years old and had retired at age 51.  The veteran stated that 
he was injured with shrapnel in the knees, but could not 
remember too many of the details concerning the injury.  He 
stated that the right knee gave out on him after walking less 
than 100 yards.  He occasionally had pain in it and took 
Tylenol.  He stated that walking up stairs also aggravated 
his knee.  The veteran was able to remove his pants and put 
them on while in a standing position without any major 
difficulty.  He was able to climb on and off the examining 
table by himself.  Examination of the knees showed no 
deformity, swelling, redness, or tenderness.  The veteran 
could flex both knees to 140 degrees.  He could extend them 
to 0 degrees.  Both measured 14.5 inches in circumference, 
and the examination revealed some fixation of the right 
patella, although it did not appear to interfere with flexion 
of the knee.  The left knee appeared perfectly normal.  
Examination of the thighs five inches above the patella 
revealed each measured 17 inches in circumference.  
Examination of the calves five inches below the patella 
revealed the right measured 12.5 inches and the left measured 
12.75 inches.  The veteran was able to stand on each foot 
without difficulty and was able to squat and rise normally.  
The veteran's gait appeared normal, and he exhibited no 
obvious limp.  He had good strength in both the upper and 
lower extremities.  Neurological examination showed deep 
reflexes were present.  X-rays of the knees showed minimal 
degenerative joint disease bilaterally.  The examiner 
diagnosed gunshot wound of the right knee with minimal 
degenerative changes and no functional disability.

An August 1998 VA joints examination notes that the veteran's 
chief complaint was of bilateral knee pain.  He did not 
recall specific injury to the knees, although he did have 
numerous occasions where mortars and gunfire were occurring 
around him, forcing him to dive into foxholes, trenches, and 
ditches.  The veteran said that he never had any surgery on 
the knees as a result of his escapades.  However, the veteran 
stated that over the previous five to seven years his knee 
pains had progressively gotten worse, so much so that he had 
intermittent swelling, night pains, and difficulty walking 
long distances secondary to the joint discomfort.  Previous 
treatment for the knees were quite limited with over the 
counter anti-inflammatories.  There was no evidence of 
cellulitis or infection.  Distally, he was neurovascularly 
intact to light touch with good motor function.  As for the 
patella, he was mildly tender over the medial patellar facet.  
There was a negative apprehension sign and a positive 
patellar grind.  His condyles were mildly tender, greater 
medially than laterally.  He also had some mild tenderness 
around the medial and posterior medial joint line.  His 
ligaments showed his knee to be stable to both varus and 
valgus stress.  He had negative anterior and posterior 
drawer, negative Lachman, and his McMurray's test was 
equivocal.  Evaluation of his left knee revealed no evidence 
of an effusion.  There was mild medial patellar facet 
tenderness as well as a positive patella grind.  There was a 
negative apprehension sign.  He did have crepitation present 
with active range of motion of both knees.  Evaluation of the 
left knee ligament revealed stability to both varus and 
valgus stressing.  There may have been some very mild pseudo-
laxity with valgus stressing.  His anterior and posterior 
drawers, as well as his Lachman, his posterior sag, and his 
McMurray's tests were all negative.  Range of motion on the 
right shows "zero, 15, and 130 degrees of flexion versus the 
left with zero, 5, and 130 degrees respectively."  
Radiographs obtained of both the right and left knee showed 
calcification present within the soft tissues, which would 
represent possibly meniscal calcification.  Otherwise, there 
was medial joint space narrowing and mild osteophyte 
formation, primarily in the medial compartment.  On the 
lateral view, there was sclerosis on the interior aspect of 
the patella as well as some femoral sclerosis, indicating 
patellofemoral joint arthritis.  Again, this was mild to 
moderate.  On the left knee, similar patellofemoral changes 
were present, as well as mild medial joint space narrowing 
with some soft tissue calcification in the region of the 
meniscus on the left.  This would indicate bilateral 
tricompartmental arthritis of the knees.  The examiner 
provided an impression of bilateral tricompartmental 
arthritis, right greater than left, with right flexion 
contracture of 15 degrees.  The examiner stated that should 
steroid injections not alleviate his pain, or should his 
flexion contracture and functional status become worse 
secondary to his limited ability to ambulate, he may be under 
consideration for total knee arthroplasty.  In addition, the 
examiner emphasized that conservative therapy should be used 
to make the knees last as long as possible.  The examiner 
also stated that "as for the direct correlation with his 
enlistment status, I do believe that this is a degenerative 
joint disease and it is unlikely to be entirely related to 
his duties as an infantryman."

The Board notes that the service medical records do not 
indicate that the veteran was hospitalized for the shrapnel 
wounds to the knees, or that they were debrided.  In fact, 
the Board finds that the service medical records and 
subsequent evidence do not show that the gunshot wounds of 
the knees resulted in any muscle injury.  Therefore, they 
have been previously rated pursuant to the criteria for 
scars.  The Board notes that those criteria provide that 
scars shall be rated pursuant to the underlying limitation of 
function of the affected part caused.  The Board finds that 
the evidence does not show limitation of function as the 
result of the scars.  In fact, the February 1997 VA 
examination found no functional disability.  Furthermore, the 
Board finds that the veteran's scars are not shown to 
disfigure the head, face, or neck; be the result of burns; be 
superficial and poorly nourished with repeated ulceration; or 
be tender and painful on objective demonstration.  Therefore, 
the Board finds that a compensable rating is not otherwise 
warranted for the veteran's scars.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7804 (1998).

However, the veteran's knees do exhibit arthritis.  The RO 
requested an additional opinion to determine whether the 
arthritis of the knees was the result of the veteran's 
gunshot wounds.  The examiner at the August 1998 examination 
provided an opinion that the arthritis was "unlikely to be 
entirely related" to the veteran's service.  However, the 
implication of that statement is that the arthritis is in 
some portion, although not entirely, the result of the 
veteran's service.  Therefore, the Board may only find that 
it is as likely as not that the veteran's arthritis of the 
knees is the result of his gunshot wounds of the knees, and 
to find therefore that the arthritis is a residual of the 
gunshot wounds of the knees.

The criteria for the evaluation of arthritis provide that 
traumatic arthritis is evaluated pursuant to the criteria 
found in Diagnostic Code 5010 of the Schedule, which directs 
the examiner to evaluate traumatic arthritis as degenerative 
arthritis pursuant to Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a (1998).  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, and a 
20 percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) 
(1998).

The Board notes that the normal range of knee motion is from 
0 degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (1998).  The Board also notes that the 
criteria for rating limitation of motion of the knees provide 
a compensable rating where the evidence shows limitation of 
extension to 10 degrees, or limitation of flexion to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(1998).

Therefore, the Board finds that neither of the veteran's 
knees shows a compensable level of limitation of motion.  The 
February 1997 and August 1998 VA examinations do not show 
that the motion of either knee is limited to 10 degrees of 
extension or to 45 degrees of flexion.  However, the August 
1998 VA examination found that both knees were limited to 130 
degrees of flexion.  The Board finds that level of limitation 
constitutes limitation of motion which is less than 
compensable.  Therefore, pursuant to the criteria for the 
rating of arthritis, each major joint so affected warrants a 
rating of 10 percent.  The Board notes that the knee is a 
major joint.  38 C.F.R. § 4.45(f) (1998).  Therefore, a 
rating of 10 percent is for application in each of the 
veteran's knees for the arthritis therein which, resolving 
all doubt in the favor of the veteran, is shown to be a 
residual of his gunshot wounds.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 10 
percent is not warranted for either of the veteran's gunshot 
wounds of the knees.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating of 10 percent, but not 
greater, for a gunshot wound to the right knee and the 
criteria for entitlement to an increased rating of 10 
percent, but not greater, for a gunshot wound of the left 
knee are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.71, 4.71a, 4.118, Plate II, Diagnostic 
Codes 5003, 5010, 5256-5261, 7800-7805 (1998).


ORDER

Entitlement to an increased rating, greater than 10 percent, 
for a gunshot wound of the right wrist and hand, with injury 
to Muscle Group VIII, is denied.  

Entitlement to an increased rating of 10 percent for a 
gunshot wound to right knee, and entitlement to an increased 
rating of 10 percent for a gunshot wound to the left knee are 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

